UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2164



CHRISTOPHER ARLANDO NEWMAN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, U. S. Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-843-593)


Submitted:   March 19, 2007                 Decided:   March 29, 2007


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, P.C., McLean, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Linda S.
Wernery, Assistant Director, Kelly J. Walls, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Arlando Newman, a native and citizen of

Jamaica,   petitions    for    review   of    an    order    of   the   Board   of

Immigration Appeals (“Board”) denying his motion to reconsider. We

review the Board’s decision to grant or deny a motion to reconsider

for abuse of discretion.           INS v. Doherty, 502 U.S. 314, 323-24

(1992);    see   8   C.F.R.    §    1003.2(a)      (2006).        A   motion    for

reconsideration asserts that the Board made an error in its earlier

decision, Turri v. INS, 997 F.2d 1306, 1311 n.4 (10th Cir. 1993),

and requires the movant to specify the error of fact or law in the

prior Board decision.         8 C.F.R. § 1003.2(b)(1) (2006); Matter of

Cerna, 20 I. & N. Dec. 399, 402 (BIA 1991) (noting that a motion to

reconsider questions a decision for alleged errors in appraising

the facts and the law).        The burden is on the movant to establish

that reconsideration is warranted.           INS v. Abudu, 485 U.S. 94, 110

(1988).    “To be within a mile of being granted, a motion for

reconsideration has to give the tribunal to which it is addressed

a reason for changing its mind.”        Ahmed v. Ashcroft, 388 F.3d 247,

249 (7th Cir. 2004).     Motions that simply repeat contentions that

have already been rejected are insufficient to convince the Board

to reconsider a previous decision.           Id.

           We find the Board did not abuse its discretion in finding

that Newman’s conviction for unlawful conversion of merchandise was

a crime of moral turpitude.           We further find the Board did not


                                     - 2 -
abuse   its    discretion    in   finding      that   the   immigration     judge

specified the charges for which he was ordered removed.                       In

addition, the immigration judge’s failure to rule on other charges

of removability was harmless error.

              Accordingly,   we   deny   the    petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                    - 3 -